    3:19-cv-01683-JMC-KDW          Date Filed 03/26/21      Entry Number 37         Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

Candace Blackmon,                             )
                                              )       Civil Action No.: 3:19-cv-01683-JMC
                Plaintiff,                    )
                                              )
       v.                                     )
                                              )               ORDER AND OPINION
PruittHealth, Inc., and PruittHealth Carolina )
Gardens, LLC,                                 )
                                              )
                Defendants.                   )
_____________________________________)

       Plaintiff Candace Blackmon brought this action seeking relief against her former

employers, Defendants PruittHealth, Inc. and PruittHealth Carolina Gardens, LLC (together

“Defendants”) alleging that she was subjected to discrimination and retaliation in violation of Title

VII of the Civil Rights Act of 1964 (“Title VII), 42 U.S.C. § 2000e-2000e-17, South Carolina

Human Affairs Law (“SCHAL”), S.C. Code §§ 1-13-10 to -110 (West 2021), and 42 U.S.C. §

1981.1 (ECF No. 20.)

       This matter is before the court on Defendants’ Motion to Dismiss the Amended Complaint

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. (ECF No. 22.) In accordance

with 28 U.S.C. § 636(b) and Local Rule 73.02(B)(2)(g) (D.S.C.), the matter was referred to the

United States Magistrate Judge for pretrial handling. On August 10, 2020, the Magistrate Judge

issued a Report and Recommendation (“R&R”) in which she recommended that the court grant

Defendants’ Motion to Dismiss as to Plaintiff’s SCHAL claims and deny it as to all other claims.



1
  The court observes that Plaintiff also references 42 U.S.C. § 1983 in her Amended Complaint.
(See ECF No. 20 at 1.) A violation of § 1983 requires a state actor. E.g., Mentavlos v. Anderson,
249 F.3d 301, 310 (4th Cir. 2001). To this point, the court observes that it could not find any
reference to Defendants being state actors in the Amended Complaint. Therefore, the court
DISMISSES any claims alleging violation of 42 U.S.C. § 1983.


                                                  1
  3:19-cv-01683-JMC-KDW            Date Filed 03/26/21       Entry Number 37         Page 2 of 16




(ECF No. 27 at 20.) On August 24, 2020, Defendants filed Objections to the Magistrate Judge’s

R&R, which are presently before the court. (ECF No. 28.) For the reasons set forth below, the

court ACCEPTS IN PART the Magistrate Judge’s recommendation and GRANTS IN PART

Defendants’ Motion to Dismiss the Amended Complaint.

                    I.    FACTUAL AND PROCEDURAL BACKGROUND

       The facts of this matter are discussed in the R&R. (See ECF No. 27 at 5-6.) The court

concludes, upon its own careful review of the record, that the Magistrate Judge’s factual

summation is accurate and incorporates it by reference. The court will only reference herein facts

viewed in the light most favorable to Plaintiff that are pertinent to the analysis of her claims.

       Plaintiff, an African American female, alleges she was employed by Defendants “as a Life

Enrichment Coordinator/Activities Director from March 1, 2017, until her constructive discharge

on November 9, 2017.” (ECF No. 20 at 2 ¶ 7.) During her employment, Plaintiff alleges that she

was subjected to racially disparate discipline and when she complained about it, no actions were

taken to correct the conduct. (Id. ¶¶ 9A–C.) After her complaints, Plaintiff further alleges that in

November 2017, she was placed on a thirty (30) day performance plan and “was quickly accused

of not meeting work requirements.” (Id. ¶ 9F.) As a result, Plaintiff alleges she “was told to either

resign or be fired by November 9, 2017.” (Id.)

       In her attempt to comply with the prerequisites for jurisdiction in this court under Title VII,

Plaintiff avers that on June 6, 2019, she “received a notice of right to sue from Equal Employment

Opportunity Commission” (“EEOC”). (ECF No. 20 at 2 ¶ 5.) Thereafter, on June 12, 2019,

Plaintiff filed a Complaint alleging claims for discrimination and retaliation in violation of Title

VII, SCHAL, and § 1981. (See ECF No. 1.) On June 28, 2019, Defendants filed a Motion to

Dismiss. (ECF No. 7.) On July 12, 2019, Plaintiff filed a Response in Opposition, and on July 18,




                                                  2
  3:19-cv-01683-JMC-KDW           Date Filed 03/26/21      Entry Number 37        Page 3 of 16




2019, Defendants filed their Reply. (ECF Nos. 9, 10.)

       Upon her review, the Magistrate Judge filed a R&R recommending that the court grant

Defendants’ Motion to Dismiss Plaintiff’s SCHAL cause of action and the gender discrimination

portion of her § 1981 cause of action and deny all other claims. (ECF No. 11.) Defendants filed

Objections to the R&R. (ECF No. 12.) Instead of filing a response to Defendants’ Objections,

Plaintiff filed a Motion for Leave to Amend the Complaint (ECF No. 13) and a proposed Amended

Complaint. (ECF No. 13-1.) Defendants opposed Plaintiff’s Motion to Amend. (ECF No. 16.) On

March 19, 2020, the court granted Plaintiff’s Motion to Amend pursuant to Rule 15(a)(2) and

recommitted the case to the Magistrate Judge for further proceedings. (ECF No. 18 at 2–3.)

       On March 24, 2020, Plaintiff filed an Amended Complaint alleging claims for

discrimination and retaliation in violation of Title VII, SCHAL, and § 1981. (ECF No. 20.)

Defendants filed the currently pending Motion to Dismiss on April 2, 2020, to which Plaintiff filed

a Response in Opposition on May 7, 2020. (ECF Nos. 22, 23.) On August 10, 2020, the Magistrate

Judge issued a R&R recommending that the court grant in part and deny in part Defendants’

Motion to Dismiss. (ECF No. 27.) On August 24, 2020, Defendants filed Objections to the second

R&R, and on September 8, 2020, Plaintiff filed a response to Defendants’ Objections. (ECF Nos.

28, 29.) The court heard argument from the parties on the instant Motion to Dismiss at a motion

hearing on March 23, 2021. (ECF No. 36.)

       The court considers the merits of Defendants’ Objections to the R&R below.

                                     II.    JURISDICTION

       This court has jurisdiction over Plaintiff’s Title VII claims via 28 U.S.C. § 1331, as they

arise under the laws of the United States, and also via 42 U.S.C. § 2000e–5(f)(3), which empowers

district courts to hear claims “brought under” Title VII. The court also has jurisdiction over this




                                                3
  3:19-cv-01683-JMC-KDW             Date Filed 03/26/21       Entry Number 37        Page 4 of 16




matter pursuant to § 1331 based on Plaintiff’s claims under 42 U.S.C. § 1981, which guarantees

the rights of a protected class of individuals “to make and enforce contracts, to sue, be parties, give

evidence, and to the full and equal benefit of all laws and proceedings for the security of persons

and property as is enjoyed by white citizens, . . . .”

                                III.    STANDARD OF REVIEW

A.      The Magistrate Judge’s Report and Recommendation

        The Magistrate Judge’s Report and Recommendation is made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge

makes only a recommendation to this court. The recommendation has no presumptive weight. The

responsibility to make a final determination remains with this court. See Matthews v. Weber, 423

U.S. 261, 270-71 (1976). This court is charged with making a de novo determination of those

portions of the Report and Recommendation to which specific objections are made, the court may

accept, reject, or modify, in whole or in part, the Magistrate Judge’s recommendation, or recommit

the matter with instructions. See 28 U.S.C. § 636(b)(1).

        Objections to a Report and Recommendation must specifically identify portions of the

Report and the basis for those objections. Fed. R. Civ. P 72(b). “[I]n the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself

that there is not clear error on the face of the record in order to accept the recommendation.’”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005) (quoting Fed. Civ. P

72 advisory committee’s note.). Failure to timely file specific written objections to a Report and

Recommendation will result in a waiver of the right to appeal from an Order from the court based

upon the Report and Recommendation. 28 U.S.C. § 626(b)(1). The court will undertake a de novo

review as to the portions of the Report and Recommendation to which objections were timely




                                                   4
  3:19-cv-01683-JMC-KDW              Date Filed 03/26/21       Entry Number 37          Page 5 of 16




made.

B.      Motions to Dismiss Generally

        A motion to dismiss pursuant to Rule 12(b)(6) for failure to state a claim upon which relief

can be granted “challenges the legal sufficiency of a complaint.” Francis v. Giacomelli, 588 F.3d

186, 192 (4th Cir. 2009) (citations omitted); see also Republican Party of N.C. v. Martin, 980 F.2d

943, 952 (4th Cir. 1992) (“A motion to dismiss under Rule 12(b)(6) . . . does not resolve contests

surrounding the facts, the merits of a claim, or the applicability of defenses.”). “In considering a

12(b)(6) challenge to the sufficiency of a complaint, this Rule must be applied in conjunction with

the liberal pleading standard set forth in Federal Rule of Civil Procedure 8(a).” Jenkins v. Fed.

Bureau of Prisons, C/A No. 3:10-1968-CMC-JRM, 2011 WL 4482074, at *2 (D.S.C. Sept. 26,

2011). Rule 8(a) provides that to be legally sufficient, a pleading must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

        A motion to dismiss pursuant to Rule 12(b)(6) for failure to state a claim should not be

granted unless it appears certain that the plaintiff can prove no set of facts that would support her

claim and would entitle her to relief. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir.

1993). When considering a motion to dismiss, the court should accept as true all well-pleaded

allegations and should view the complaint in a light most favorable to the plaintiff. Ostrzenski v.

Seigel, 177 F.3d 245, 251 (4th Cir. 1999); Mylan Labs., Inc., 7 F.3d at 1134. “In so doing, a court

may consider documents attached to the complaint or the motion to dismiss ‘so long as they are

integral to the complaint and authentic.’” Kensington Volunteer Fire Dep’t, Inc. v. Montgomery

Cty., Md., 684 F.3d 462, 467 (4th Cir. 2012) (quoting Philips v. Pitt Cty. Mem’l Hosp., 572 F.3d

176, 180 (4th Cir. 2009)). “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.




                                                    5
  3:19-cv-01683-JMC-KDW            Date Filed 03/26/21       Entry Number 37       Page 6 of 16




Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

                                        IV.       ANALYSIS

A.     The Report and Recommendation

       In the R&R, the Magistrate Judge first addressed Defendants’ argument that Plaintiff’s

SCHAL cause of action was untimely. (ECF No. 27 at 6.) Plaintiff stipulates to the dismissal of

her SCHAL claim and therefore, the Magistrate Judge’s R&R recommends that the court dismiss

the claim. (Id. (referencing ECF No. 23 at 8).)

       The Magistrate Judge next addressed the timeliness of Plaintiff’s Title VII claim.

Specifically, the Magistrate Judge determined that Plaintiff’s claim was timely based on the

allegation that she received the right to sue letter on June 6, 2019. (See ECF No. 27 at 11–13.) The

Magistrate Judge was not persuaded by Defendants’ three-day presumption argument in

determining when Plaintiff received her right to sue letter from the EEOC. Instead, the Magistrate

Judge determined the timeliness based on Plaintiff’s allegations. (Id. at 13 (“In the opinion of the

undersigned, Defendants’ argument that Plaintiff should be bound by the three-day-receipt

presumption in light of her pleaded allegation of actual receipt on June 6, 2019 would impose upon

Plaintiff a burden the law does not require.”).

       The Magistrate Judge next addressed the legal sufficiency of the allegations as to each of

Plaintiff’s remaining claims. Specifically, the Magistrate Judge determined that Plaintiff’s

allegations sufficiently supported claims of discrimination and retaliation under Title VII and §




                                                   6
    3:19-cv-01683-JMC-KDW             Date Filed 03/26/21     Entry Number 37        Page 7 of 16




1981.2 (Id. at 15–20.)

       Based on the foregoing, the Magistrate Judge recommended granting only Defendants’

Motion to Dismiss Plaintiff’s SCHAL claims. (Id. at 20.)

B.     Defendants’ Objections

       Defendants object to the R&R first arguing that the Magistrate Judge erred in

recommending that the court find Plaintiff’s Title VII claims timely. (ECF No. 28 at 7.)

Defendants argue that the Magistrate Judge “improperly failed to place the burden of proof on

Plaintiff” to establish that her Title VII claim is timely. (Id. at 8.) Specifically, Defendants assert

that the “burden is on the plaintiff to demonstrate that his suit is timely” especially when “the

defendant challenges the timeliness of the plaintiff’s Title VII claim.” (Id. (citations omitted).)

Moreover, Defendants argue that the Magistrate Judge “erred in failing to recognize that the EEOC

[r]ight to [s]ue was integral to Plaintiff’s Title VII claim, . . . failing to recognize that the EEOC

[r]ight to [s]ue puts the date that Plaintiff received the EEOC [r]ight to [s]ue … and then failing to

apply the three-day presumption of Plaintiff’s constructive receipt of the EEOC [r]ight to [s]ue.”

(Id. at 9–17 (citations omitted).) Defendants further object to the Magistrate Judge’s suggestion

that the court could apply equitable tolling to salvage the timeliness of Plaintiff’s Title VII claims.

(Id. at 17–26 (citations omitted).)

       Next, Defendants argue that the Magistrate Judge erred in determining that Plaintiff’s

Amended Complaint has plausible claims. They argue that her Original and Amended Complaint

“consist[] of almost nothing other than bare, conclusory allegations that are insufficient to support

a claim for relief.” (Id. at 27.) Defendants further specify that the allegations in support of




2
  The Magistrate Judge correctly noted that the § 1981 claim in the Amended Complaint only
referenced race. (See ECF No. 27 at 2 n.2.)


                                                  7
  3:19-cv-01683-JMC-KDW             Date Filed 03/26/21       Entry Number 37         Page 8 of 16




Plaintiff’s claims for discrimination and retaliation lack “minimal factual support” to meet the

plausibility standard set forth in “Twombly and Iqbal.” (Id. at 28–34.) Based on the foregoing,

Defendants contend that “Plaintiff’s Amended Complaint should be dismissed, and the [c]ourt

should not give her leave to amend her complaint yet again . . . .” (Id. at 35.)

C.      The Court’s Review

        In light of the foregoing authorities and the parties’ respective positions, the court considers

Defendants’ Objections to the R&R below.

     1. Timeliness Challenge

        Plaintiff alleges that she suffered discrimination and retaliation in violation of Title VII.

However, the parties dispute whether Plaintiff’s Title VII claims are timely. Defendants argue

Plaintiff’s Title VII claims were not filed within ninety (90) days of receiving the notice of right

to sue. (ECF No. 22-1 at 8–10.) In support of their argument, Defendants submitted a copy of the

EEOC’s right to sue letter with a date mailed as February 19, 2019. (ECF No. 22-3.) In response,

Plaintiff asserts she timely filed her Title VII claims after receiving “a notice of right to sue from

the Equal Employment Opportunity Commission on June 6, 2019.” (ECF No. 20 at 2 ¶ 5.)

        Title VII includes administrative-exhaustion regulations that include time requirements for

submitting charges and for filing suit subsequent to the administrative process. Generally, Title

VII claims have a 90-day limitations period running from the date the plaintiff received the right

to sue letter. See 42 U.S.C. § 2000e–5(f)(1). “[T]he date of a plaintiff’s ‘receipt’ of his notice of

right to sue is determined by delivery of the notice, not actual receipt by the plaintiff.” Workman

v. Bill M., C/A No. 6:17-972-RBH-KFM, 2017 WL 4863055, at *3 (D.S.C. Aug. 29, 2017) (citing

Watts–Means v. Prince George’s Family Crisis Ctr., 7 F.3d 40, 42 (4th Cir. 1993) (holding that

“receipt” of a right to sue letter occurred upon delivery of the right to sue letter to a post office




                                                   8
  3:19-cv-01683-JMC-KDW             Date Filed 03/26/21       Entry Number 37       Page 9 of 16




box, not upon plaintiff's retrieval of the letter from the post office box); Harvey v. City of New

Bern Police Dept., 813 F.2d 652, 654 (4th Cir. 1987) (holding that delivery of notice to plaintiff's

home triggered limitations period even if plaintiff did not actually receive the notice on that date);

Wiseman v. Amcor Rigid Plastics, USA, C.A. No. 3:11-2478-CMC-PJG, 2012 WL 1203616, at *2

(D.S.C. Apr. 11, 2012) (dismissing plaintiff's Title VII claim as time-barred when the plaintiff

contended that his temporary relocation delayed his actual receipt of his notice of right to sue)).

“[I]f the actual date of receipt is confirmed by evidence, that date governs.” Nguyen v. Inova

Alexandria Hosp., No. 98-2215, 1999 WL 556446, at 3 (4th Cir. July 30, 1999) (citations omitted).

When the actual date of plaintiff's receipt of notice is unknown or in dispute, the court presumes

that service by regular mail is received within three days after mailing pursuant to Rule 6(e) of the

Federal Rules.” Id. (citations omitted). See also Dunbar v. Food Lion, 542 F. Supp. 2d 448, 450–

51 (D.S.C. 2008) (citation omitted). “If suit is not brought within the statutory [90-day] time

period, the case is subject to dismissal.” Workman, 2017 WL 4863055, at *3 (citing Harper v.

Burgess, 701 F.2d 29, 30 (4th Cir. 1983)).

       However, “the requirement in Title VII that ‘suits be filed within 90 days of receiving a

notice of right to sue from the [EEOC may] be subject to tolling in appropriate circumstances.’”

Workman, 2017 WL 4863055, at *3 (quoting Office of Pers. Mgmt. v. Richmond, 496 U.S. 414,

439 (1983)). The United States Court of Appeals for the Fourth Circuit requires district courts to

conduct “a case by case examination to determine if an equitable tolling of the [90-day] filing

period is appropriate.” Harvey v. City of New Bern Police Dep't, 813 F.2d 652, 654 (4th Cir. 1987).

“[D]istrict courts should conduct a thorough examination of the facts to determine if reasonable

grounds exist for an equitable tolling of the filing period.” Id.

       Upon its review, the court observes that the instant situation is one in which the actual date




                                                  9
 3:19-cv-01683-JMC-KDW             Date Filed 03/26/21      Entry Number 37         Page 10 of 16




of Plaintiff's receipt of notice of the right to sue is unknown or in dispute. The EEOC mailed a

right to sue letter on February 19, 2019, which only Defendants allegedly received and that notice

is attached to their Motion to Dismiss. (See ECF No. 22-3.) Counsel for Plaintiff received the same

right to sue letter, but by e-mail on June 6, 2019, after making several requests for the document.

        In accordance with the foregoing law, the court is persuaded that it must find that “Plaintiff

constructively received the EEOC [r]ight to [s]ue three days after February 19, 2019, and Plaintiff

was therefore required to file her complaint alleging her Title VII claims within 90 days of

February 22, 2019, i.e., on or before May 23, 2019.” (ECF No. 28 at 15.) Plaintiff did not file her

Complaint until June 12, 2019, or 111 days after constructive receipt. Therefore, the court finds

that Title VII claims are untimely filed and should be dismissed, unless reasonable grounds exist

for an equitable tolling of the filing period.

        In considering whether there are equitable considerations sufficient to support the exercise

of equitable tolling, the court limited its review to the Complaint and the Motion to Dismiss. See,

e.g., Sec’y of State for Defence v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007) (“We

may consider documents attached to the complaint, see Fed. R. Civ. P. 10(c), as well as those

attached to the motion to dismiss, so long as they are integral to the complaint and authentic, see

Blankenship v. Manchin, 471 F.3d 523, 526 n.1 (4th Cir. 2006).). But cf. Defreece v. AT&T, 2:17-

CV-00003-CLC, 2017 WL 11188100, at *1 (E.D. Tenn. Mar. 21, 2017) (“It is well-established

that in considering a Rule 12(b)(6) motion, the court may consider documents attached to the

motion or response as part of the pleadings if they are referred to in the plaintiff's complaint and

are central to the plaintiff's claims. (citing Commercial Money Ctr., Inc. v. Ill. Union Ins. Co., 508

F.3d 327, 335–36 (6th Cir. 2007) (emphasis added)). With this limitation, there are no allegations




                                                 10
    3:19-cv-01683-JMC-KDW          Date Filed 03/26/21       Entry Number 37        Page 11 of 16




that justify application of equitable tolling.3 Accordingly, the court finds that Plaintiff’s Title VII

claims are untimely and must be dismissed.

     2. Failure to State a Claim Challenges

        As a result of the dismissal of her Title VII claims, Plaintiff’s only remaining claims are

for discrimination and retaliation in violation of § 1981.4 Defendants contend that Plaintiff’s

allegations do not state plausible claims for discrimination and retaliation under § 1981. (See ECF

No. 28 at 26–34.)

        § 1981 provides that:

        [a]ll persons within the jurisdiction of the United States shall have the same right
        in every State and Territory to make and enforce contacts,5 to sue, be parties, give
        evidence, and to the full and equal benefit of all laws and proceedings for the
        security of persons and property as is enjoyed by white citizens, and shall be subject
        to like punishment, pains, penalties, taxes, licenses, and exactions of every kind,
        and to no other.

42 U.S.C. § 1981(a). “Most § 1981 actions involve employment discrimination claims, and courts

analyze such cases employing the same statutory scheme used in cases brought under Title VII.”6



3
   The court observes that Plaintiff’s Response in Opposition to Defendants’ Motion to Dismiss is
replete with information and exhibits that could be relevant to an equitable tolling analysis.
However, the court was unable to consider the information or exhibits because the Complaint does
not contain allegations relying on any of the exhibits attached to the Plaintiff's opposition nor does
it make explicit references to the additional information.
4
   “Unlike Title VII, there are no exhaustion requirements under § 1981.” Lindlad v. J&I Servs.,
Inc., C/A No.: 4:18-cv-1336-RBH-TER, 2019 WL 653968, at *10 (D.S.C. Jan. 30, 2019) (citing
Doe v. Va. Dep’t of State Police, 713 F.3d 745, 774 n.6 (4th Cir. 2013) (citing Lilly v. Harris–
Teeter Supermarket, 720 F.2d 326, 334 (4th Cir. 1983) (recognizing previously settled rule that,
as to discrimination “claims brought under 42 U.S.C. § 1981, exhaustion of EEOC remedies is not
a prerequisite to filing suit”))).
5
   “[T]he term ‘make and enforce contracts’ includes the making, performance, modification, and
termination of contracts, and the enjoyment of all benefits, privileges, terms, and conditions of the
contractual relationship.” 42 U.S.C. § 1981(a).
6
  “Claims pursuant to § 1981 . . . are subject to the same analysis as Title VII claims.” Livingston
v. Wix, Civil Action No. 3:13-cv-02695-JMC, 2014 WL 7369502, at *5 (D.S.C. Dec. 29, 2014)
(citing Thompson v. Potomac Electric Power Co., 312 F.3d 645, 649, n.1 (4th Cir. 2002) (analysis
of § 1981 claim the same as Title VII); Gairola v. Commonwealth of Va. Dept. of Gen. Servs., 753


                                                  11
 3:19-cv-01683-JMC-KDW             Date Filed 03/26/21      Entry Number 37         Page 12 of 16




Buchanan v. Consol. Stores Corp., 125 F. Supp. 2d 730, 734 (D. Md. 2001) (citations omitted).

Thus, absent direct evidence, the elements of a prima facie case of discrimination under § 1981

are (1) plaintiff is member in a protected class; (2) she had satisfactory job performance; (3) she

experienced adverse employment action; and (4) she experienced different treatment from

similarly situated employees outside the protected class, or there is some other evidence giving

rise to an inference of unlawful discrimination. E.g., Reynolds v. Am. Nat'l Red Cross, 701 F. 3d

143, 150 (4th Cir. 2012); Coleman v. Md. Ct. App., 626 F.3d 187, 190 (4th Cir. 2010); Haulbrook

v. Michelin N. Am., 252 F. 3d 696, 702 (4th Cir. 2001); Cason v. S.C. State Ports Auth., C/A No.

2:11-2241-RMG-BM, 2014 WL 588031, at *4 (D.S.C. Jan. 7, 2014) (citations omitted). At the

motion to dismiss stage, a plaintiff need not carry the ultimate burden of establishing a prima facie

case for discrimination, but does have to “show ‘he has a plausible claim to relief to allow the court

to draw a reasonable inference that defendants are liable for the misconduct alleged.’” Coleman v.

Boeing Co., C.A. No.: 2:16-CV-1451-DCN-MGB, 2017 WL 2992526, at *5 (D.S.C. June 22,

2017) (quoting Gregg-Wilson v. EFC Trade, Inc., No. 3:12-cv-2923-TLW, 2013 WL 5231489, at

*4 (D.S.C. Sept. 13, 2013)).

       In the Amended Complaint, Plaintiff alleges that she is an African American female, who

performed satisfactorily as an activities director, and was placed on a performance improvement

plan and constructively discharged. (ECF No. 20 at 2 ¶¶ 1, 7, 3 ¶ 9F.) She also alleges that similarly

situated white, male employees were treated differently and she was in fact “replaced by a

[C]aucasian male, who was less qualified than Plaintiff.” (Id. at 3 ¶ 9G, 7 ¶¶ 27, 28.) Plaintiff

further alleges additional discriminatory conduct by specified employees of Defendants, but fails




F.2d 1281, 1285 (4th Cir. 1985) (“Under Title VII and [] § 1981 . . ., the elements of the required
prima facie case are the same.”)).


                                                 12
    3:19-cv-01683-JMC-KDW          Date Filed 03/26/21       Entry Number 37         Page 13 of 16




to provide any contextual information regarding these individuals that would enhance her claims.7

Nevertheless, and notwithstanding there somewhat conclusory nature, if the entirety of Plaintiff’s

allegations are accepted as true, as is required at the Rule 12 stage of an action, the court agrees

with the Magistrate Judge’s recommendation that Plaintiff has set out a plausible claim for

discrimination under § 1981 that should survive Rule 12(b)(6). Accordingly, dismissal of

Plaintiff’s claim for discrimination in violation of § 1981 is inappropriate.

        To establish a prima facie retaliation claim under § 1981 when direct evidence is

unavailable, a plaintiff “must produce evidence from which a reasonable jury could find (1) that

he engaged in a protected activity; (2) that his employer took an adverse employment action against

him; and (3) that a causal connection existed between the protected activity and the asserted

adverse action.” Honor v. Booz–Allen & Hamilton, Inc., 383 F.3d 180, 188 (4th Cir.

2004) (citing Mackey v. Shalala, 360 F.3d 463, 469 (4th Cir. 2004)); Rhoads v. F.D.I.C., 257 F.3d

373, 392 (4th Cir. 2001); Munday v. Waste Mgmt. of N. Am., Inc., 126 F.3d 239, 242 (4th Cir.

1997). However, a plaintiff need not establish a prima facie case in order to survive a motion to

dismiss. “[S]he must proffer factual allegations sufficient to raise a plausible claim that Defendants

[] retaliated against h[er] because [s]he engaged in protected activity.” Adams v. City of

Georgetown, C.A. No. 2:18-cv-02249-RMG-MGB, 2019 WL 7195561, at *6 (D.S.C. Aug. 14,

2019) (citing Twombly, 550 U.S. at 555 (holding that to survive a motion to dismiss, a plaintiff

need only set forth allegations that raise a “reasonable expectation” that discovery will reveal

evidence of necessary elements of the prima facie case)).

        The court observes that there are allegations in the Amended Complaint demonstrating that



7
  The court observes that Plaintiff identifies Kayla Coleman, Cathy Casanova, and Dena Belser as
it relates to these allegations, but does not provide any information regarding the status or positions
of these individuals. (See ECF No. 20 at 3 ¶¶ 9–9F.)


                                                  13
    3:19-cv-01683-JMC-KDW          Date Filed 03/26/21       Entry Number 37         Page 14 of 16




Plaintiff complained about racially discriminatory conduct to both a compliance hotline and an

individual, Dena Belser,8 before she suffered an adverse employment action with her constructive

discharge on November 9, 2017. (See ECF No. 20 at 3 ¶¶ 9–9F, 7 ¶¶ 28, 29); Lacasse v. Didlake,

Inc., 712 F. App’x 231, 239 (4th Cir. 2018) (“A constructive discharge—an allegation . . . that

[the employee] was forced to quit her job—may constitute an adverse employment action.”).

However, the court finds that Plaintiff’s retaliation claim under § 1981 is subject to dismissal

because the Complaint does not contain any allegations establishing the temporal proximity

between the protected conduct and the adverse employment action. To this point, the court

observes that the dates of specified conduct are essential to its causal connection analysis, without

which Plaintiff cannot avoid dismissal of her retaliation claim. Cf. Eyo v. Orangeburg Consol. Sch.

Dist. Five, 2015 WL 1423164, at *4 (D.S.C. Mar. 27, 2015) (observing that the “retaliation claim

fails because the temporal proximity between the protected conduct and adverse employment

action is too attenuated to support the required inference of a causal connection”). Therefore, the

court finds that Defendants’ alleged conduct as currently pleaded is insufficient to raise a plausible

claim of retaliation under § 1981 to survive Defendants’ Motion to Dismiss.

     3. Motion to Amend

        In her Response in Opposition to Defendants’ Motion to Dismiss (ECF No. 23), Plaintiff

suggested that “[i]n the event, this court finds the [C]omplaint is not sufficiently pled, the

appropriate action would be to grant Plaintiff leave to amend the [C]omplaint in order to give

Plaintiff the op[p]ortunity to cure any deficiency.” (Id. at 17.) More specifically, Plaintiff expressly




8
 Plaintiff did not provide any personally identifiable information regarding Belser in the Amended
Complaint.


                                                  14
    3:19-cv-01683-JMC-KDW         Date Filed 03/26/21      Entry Number 37        Page 15 of 16




requests that she be granted “leave to amend the complaint.”9 (ECF No. 29 at 4.)

        Under Rule 15(a)(2) of the Federal Rules of Civil Procedure, “[a] party may amend its

pleading only with the opposing party’s written consent or the court’s leave [and] [t]he court

should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). “In the absence of any

apparent or declared reason–such as undue delay, bad faith, or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed, undue prejudice

to the opposing party by virtue of the allowance of the amendment, etc.–the leave sought should,

as the rules require, be ‘freely given.’” Foman v. Davis, 371 U.S. 178, 182 (1968). The ability to

grant or deny a party the chance to amend is in the discretion of the court. See id. (citing Fed. R.

Civ. P. 15(a)).

        Upon its review, the court is persuaded that Plaintiff should have the opportunity to amend

her Amended Complaint to set up her equitable tolling argument regarding her Title VII claims

generally and to provide additional allegations supporting her claims of discrimination and

retaliation under both Title VII and § 1981. Cf. Blackwell v. Gen. Dynamics Land Sys., Inc., No.

1:10cv110 (JCC/JFA), 2020 WL 2639829, at *2 (E.D. Va. June 28, 2010) (“[T]he Court is

convinced that it should . . . allow Plaintiff to amend his Complaint which would provide him an

opportunity to attach all relevant documents regarding his equitable tolling argument . . . .”). In

this regard, the court does not perceive any bad faith, dilatory motive, prejudice to Defendants, or

futility of Plaintiff’s claims. Therefore, the court GRANTS Plaintiff’s Motion to Amend and

instructs Plaintiff to file the Second Amended Complaint by Thursday, April 15, 2021.




9
 Defendants oppose Plaintiff’s request (see ECF No. 28 at 35) and the Magistrate Judge did not
believe it needed to be addressed based on the outcome recommended in the R&R. (See ECF No.
27 at 20 n.13.)


                                                15
 3:19-cv-01683-JMC-KDW             Date Filed 03/26/21        Entry Number 37         Page 16 of 16




                                         V.   CONCLUSION

       For the foregoing reasons, the court hereby SUSTAINS IN PART Defendants’ Objections

(ECF No. 28) and GRANTS IN PART Defendants’ Motion to Dismiss Plaintiff’s Amended

Complaint (ECF No. 22).        As a result, the court DISMISSES WITHOUT PREJUDICE

Plaintiff’s claims for discrimination and retaliation in violation of Title VII of the Civil Rights Act

of 1964, and retaliation in violation of 42 U.S.C. § 1981, and DISMISSES WITH PREJUDICE

Plaintiff’s claims for discrimination and retaliation in violation of South Carolina Human Affairs

Law. (ECF No. 22.) The court DENIES the Motion to Dismiss as to Plaintiff’s claim for

discrimination in violation of § 1981.

       The court further GRANTS Plaintiff’s Motion to Amend and INSTRUCTS Plaintiff to

file a Second Amended Complaint on or before April 15, 2021. Once Plaintiff files the Second

Amended Complaint, Defendants will have seventeen (17) days from the filing date to answer or

otherwise plead. If Defendants move to dismiss claims in the Second Amended Complaint, this

court will retain jurisdiction to address said motion and any pending issues, to include equitable

tolling. The briefing schedule for any such motion to dismiss will be set in accordance with the

court’s Local Rules.

       The court ACCEPTS IN PART the Magistrate Judge’s Report and Recommendation

(ECF No. 27) and incorporates it herein by reference.

       IT IS SO ORDERED.




                                                       United States District Judge
March 26, 2021
Columbia, South Carolina




                                                  16
